DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 9/29/2020 and the amendment of claims has been entered.  Claim 12 has been amended.
 Claims 12 and 14-15 are currently under consideration. 

Claim Rejections - Withdrawn
The rejection of claim(s) 12 and 14-15  rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/041636 (April 2010) is withdrawn due to Applicants arguments and amendment of claim 12. 

Response to Arguments
Applicant’s arguments with respect to the rejections above have been considered but are moot because the rejections are withdrawn. 
Claim Objections-NEW
Claim 12 is objected to because of the following informalities:  grammatical error. “is” should be inserted before “about” in line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because the limitation “about 1.5% to about 3% by weight or higher” is unclear. The claim can be interpreted as a concentration of greater than 1.5% or 3% or 1.5% up to 3%. For purposes of examination, the claim is interpreted as higher than about 1.5%. 
Claims 14-15 are rejected for depending from the rejected claim 12. 


Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 10,576,123 (date of patent 3/3/2020; prior publication 8/18/2011). 
4-NH2 was applied at 3% resulted with no hemorrhage noted after tumor excision (Ex. 7, Fig. 8). USPN 10,576,123 teaches Example 9, which discloses the hemostatic effect of 1% aqueous solution of SEQ ID NO: 2 (identical to instantly claimed SEQ ID NO: 2). Please note: instant specification does not define “about”. Therefore, a person of ordinary skill in the art would interpret 1% to meet the limitation of about 1.5-3%.  Alternatively, assuming arguendo that about 1.5% does not overlap with 1% in the prior art, it would still be obvious because it is very close to the claimed 1.5%, so a person of ordinary skill in the art would expect the two minima to exhibit the same or substantially the same properties.  Importantly, USPN 10,576,123 claims SEQ ID NO: 2 (identical to instantly In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
	USPN 10,576,123 does not teach an example of SEQ ID NO: 2 applied to the bleeding site by spraying. However the teachings of USPN 10,576,123 are suggestive of the limitation. 
	With respect to the limitation that the peptide is applied to the bleeding site by spraying, USPN 10,576,123 teaches the self-assembling peptide can be produced as a spray that can be sprayed on the affected area (col. 10, lines 28-30). USPN 10,576,123 teaches a spray when applied to the affected area on contact to the living body can gel (col. 10, lines 30-32).
It would have been obvious to a person or ordinary skill in the art to try the SEQ ID NO: 2 as a spray because USPN 10,576,123 teaches that the self-assembling peptides can sprayed on the affected areas. Moreover, a person of ordinary skill in the art would be motivated to optimize the delivery of the peptide solution. There is a reasonable expectation of success given that USPN 10,576,123 teaches forms of delivery include spraying on a wound. Moreover, delivery of agents as sprays is routine and well-known in the art. 
With respect to claim 14, the examples above are surgically formed incision sites. 
claim 15, Example 9 tests hemostatic ability of SEQ ID NO: 2 in a rabbit hepatic transection model, meeting the limitation “wherein the subject is a nonhuman animal.
  
Response to Amendment
The Declaration under 37 CFR 1.132 filed 9/29/2020 is insufficient to overcome the rejection of the claims based upon USPN 10,576,123. Please note that Applicants arguments pertaining the Declaration are also addressed in this section. 
The Declaration presents the raw data from Fig. 7, wherein the P value was incorrectly provided. The Declaration discloses that the p-value should be recorded as 0.052 providing a strong presumption of the superior and surprising effect of the claimed invention over the prior art. The Declaration also states that the data from Fig. 8 also discloses the superior and surprising effect of the present invention. The Declaration states that with the corrections of the data for Fig. 7, it is clear that Fig. 7 shows that a 1.5% solution of peptide no. 2, when applied as a spray to a bleeding site of a porcine liver, was substantially quicker to hemostasis completion time than using the usual application (by syringe) of either a 1% or 1.5% solution of peptide no. 2. The data compares the normal application and spray application of the peptide at 1.5%. The Declaration states that Fig. 8 shows that when a 1.5% solution of peptide no. 2 is applied to a bleeding site of the porcine liver, the amount of needed to achieve completion of hemostasis is substantially less that the amount needed when suing a 1% solution by either spray or the usual application. The Declaration states that Fig. 7 and 8 
The Declaration was not persuasive for the following reasons:
1. The data presented is not commensurate in scope with the claims. The data presented compares 1% to 1.5%, however claim 12 is drawn to a concentration of “about 1.5% to about 3% or higher”. MPEP 716.02(d) states: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, data at the lower end of the range is not commensurate in scope for 1.5-3% or higher. MPEP 716.02(d) also states: To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). It would not be reasonable to extrapolate the data at 1.5% to the maximum endpoint of 3% or higher. 
2. Technically, a p-value of 0.052 is not statistically significant. MPEP 716.02(b) states: The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."   Simply Psychology (https://www.simplypsychology.org/p-value.html) teaches that a p-value of higher than 0.05 is not statistically significant and indicates strong evidence for the null hypothesis. 

prima facie obviousness in making a final determination of the obviousness of the claimed invention. In the instant case, USPN 10,576,123 makes obvious applying SEQ ID NO: 2 as a spray. Importantly, USPN 10,576,123 teaches Example 7, wherein the self-assembling peptide, Ac-(RADA)4-NH2 was applied at 3% resulted with no hemorrhage noted after tumor excision (Ex. 7, Fig. 8). USPN 10,576,123 teaches Example 9, which discloses the hemostatic effect of 1% aqueous solution of SEQ ID NO: 2 (identical to instantly claimed SEQ ID NO: 2). Please note: instant specification does not define “about”. Therefore, a person of ordinary skill in the art would interpret 1% to meet the limitation of about 1.5-3%. Alternatively, assuming arguendo that about 1.5% does not overlap with 1% in the prior art, it would still be obvious because it is very close to the claimed 1.5%, so a person of ordinary skill in the art would expect the two minima to exhibit the same or substantially the same properties. Importantly, USPN 10,576,123 claims SEQ ID NO: 2 (identical to instantly claimed SEQ ID NO: 2) at a concentration of 1 to 3% for tissue occlusion (claim 4), which meets the limitation of “about 1.5-3% or higher”. The reference also makes obvious applying the composition as a spray.  Therefore, the Examiner weighed the evidence and the instant claims are not patentable over the prior art. 
Response to Arguments
Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive. Please note that the rejection above is a new rejection. However, the argument regarding spray application of the peptide (from the previous rejection) is . 
Applicant argue that the ‘636 application does not include any examples of using a spray, no guidance how to prepare a spray or what effect it may have on hemostasis. Applicants argue that the instant specification teaches the method of spraying three different peptides as well as the effects of the peptide concentration in the spray on hemostasis time and relative quantity needed to achieve hemostasis. 
	These arguments were considered but are not persuasive. First, the Examiner agrees that the reference does not teach an example wherein the self-assembling peptides are sprayed, however the reference is suggestive of the limitation. With respect to the limitation that the peptide is applied to the bleeding site by spraying, USPN 10,576,123 teaches the self-assembling peptide can be produced as a spray that can be sprayed on the affected area (col. 10, lines 28-30). USPN 10,576,123 teaches a spray when applied to the affected area on contact to the living body can gel (col. 10, lines 30-32). As indicated above, it would have been obvious to a person or ordinary skill in the art to try the SEQ ID NO: 2 as a spray because USPN 10,576,123 teaches that the self-assembling peptides can sprayed on the affected areas. Moreover, a person of ordinary skill in the art would be motivated to optimize the delivery of the peptide solution. There is a reasonable expectation of success given that USPN 10,576,123 teaches forms of delivery include spraying on a wound. Importantly, delivery of agents as sprays is routine and well-known in the art.  
 
Conclusion
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Patent Examiner, Art Unit 1654